— Order, Family Court, New York County, entered June 17, 1975, superseding order of the same court entered June 5, 1975, unanimously modified, in the exercise of discretion, to increase the amount awarded to petitioner-appellant wife to $100 per week and for support of the two children of the marriage to $50 per week for each, effective from the date of the later order, and otherwise affirmed, without costs. We find in the circumstances here presented, that the amounts awarded for support are inadequate to the extent indicated. The cross appeal having been withdrawn in open court, the motion for dismissal thereof is dismissed as academic, without costs. Settle order on notice. Concur — Markewich, J. P., Murphy, Lupiano, Tilzer and Lynch, JJ.